DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on March 9, 2021, has been received and entered.





Claim Disposition

3.	Claims 5-8, 15, 19 and 21 have been cancelled. Claims 1-4, 9-14, 16-18 and 20 are pending and are under examination.


Claim Objections

4.	Claims 1 and 11 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to spell out the organism name (see E. coli).
Appropriate correction is required.




Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



5.	Claims 1-4, 9-14, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to an isoclonal population of transformed E. coli host cells… comprising an introduced PopQC construct comprising…a product responsive biosensor….promoter…. and a selection gene incorporated into at least one vector (see claim 1). The claimed invention is overly broad and encompasses any E. coli strain for the recited host cells. The instant specification discloses utilization of DH1 and DH10B (see for example, page 28) of E. coli.  Thus, the instant claims are not commensurate in scope with the specification. In addition, the claimed invention as amended is directed to a method for selection of high-producing E. coli host cells (see claim 11, for example) and a quality control system for selection of high producing prokaryotic host cells in an isoclonal population (see claim 16, for example).


The instant specification discloses that several bio-products can be made such as ethanol, butanol and fatty acids (see paragraph [0004]), and however, it’s prophetic and not limiting. In addition the specification at paragraph [0045] provides the following disclosure, “ Host cells can include, for example, Escherichia,
Acinetobacter, Azotobacter, Bacillus, Bradyrizobium, Caulobacter, Chlamydia, Clostridium, Enterococcus, Klebsiella, Myxococcus, Planctomyces, Pseudomonas, Rhizobium, Rhodobacter, Salmonella, Sinorhizobium, Streptomyces, Rhodotorula, Lactococcus, Saccharomyces, Aspergillus, Yarrowia, Arabidopsis, Arachis, Vitis, Gossypium, and Vibrio cells, as well as any other suitable prokaryotic or eukaryotic cells”. 
Firstly, the limitations of the specification cannot be read into the claims and the claims are not limited to this listing. Secondly, the disclosure is more prophetic, and does not breathe life into the claims. The clams are not commensurate in scope with the disclosure in the specification. The claimed invention encompasses a large variable genus of host cells, selection genes, biosensor (see claim 1), products that can undergo biosynthesis, methodology to achieve said product and to undergo quality control system enhancement.

A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The courts have said that the 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357(Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 
The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acid and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-4, 10-11, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Nature Biotechnology, cited on IDS) in view of Raman et al. (cited on IDS). 
The claimed invention reads on a transformed host cell with a product responsive biosensor, a promoter and selection gene in one or more vectors; and a selection system including cell culture.
	Zhang et al. teach an E. coli DH1 that is transformed with FadR, has promoter PAR and a tesA (a selection gene) (see pages 352-357).  FadR is a well-established fatty acid metabolism regulator protein which is a bacterial transcription factor. Zhang et al. does not expressly teach “an isoclonal population”. However, the utilization of a E.coli) comprising a product-responsive biosensor and a selection gene in the genome (thus transformed). The product-responsive biosensor regulates expression of the selection gene via a promoter (see page 17804, Results, fig. 1). The product-responsive biosensor is a protein-based biosensor such as MphR, TtgR and TetR (page 17804. col.2, paragraph 1, fig.2). The selection gene is a metabolic pathway gene, for example, acetyl-CoA carboxylase gene (accABCD) (page 17805. col.2, last paragraph). Therefore, the invention of independent claim 1 and dependent claims 2-4 and 9-10 are obvious based on the teaching of the reference.
Raman et al. at page 17805. col.2, paragraphs 1-4, discloses a method for product biosynthesis and a quality control system for enhanced biosynthesis of a product using the host cell, wherein the genome of the host cell (E.coli) comprises a product-responsive biosensor (sensor regulating acetyl-CoA carboxylase) and a selection gene (gene encoding acetyl-CoA carboxylase). Therefore, the inventions of independent claims 11 and 16 are rendered obvious by the reference.


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Zhang et al. and Raman et al. in combination teach the claimed invention of an isoclonal population of transformed E. coli cells. In KSR v Teleflex (500 US 398 2007) (pages 12-13) " ... the Court has held that a "when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." 





Response to Arguments

7.	Applicant’s comments have been considered. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections under 112, first paragraph has been revised and a new 103 rejection is instituted based on the aforementioned claim construction. The Office Action has been made non-final.





Conclusion

8.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOPE ROBINSON whose telephone number is
(571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00
a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax
phone number for the organization where this application or proceeding is assigned is
571-273-8300. Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652